DETAILED ACTION
	Claims 1-2, 5, 7-11, 13-16 and 18-20 are currently pending.  Claims 1-2, 5, 7-9, 13-16 and 18-20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of Claim 19 over 112(a) new matter is withdrawn.  With respect to changing numerical ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) states the analysis must take into account which ranges one skill in the art would consider inherently supported by the discussion in the original disclosure.  In this case, the specification specifically discloses 10 mg, 20 mg and 40 mg magnesium powder being added to PLGA powder (example 1) wherein varying amounts of Mg powder is taught as used starting as low as 10 mg and increasing amounts of Mg powder added ([0043]-[0044]).  Thus the range of 10 mg to 40 mg is inherently supported by the disclosure of the instant specification reciting specifically the end points and a midpoint of the range claim and verbally recited the use of varying amounts starting at 10 mg, which provides inherent support for the claimed 10 to 40 mg range of Mg powder.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 12/28/2020 response will be addressed to the extent they apply to current rejection(s).
New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-9 and 13-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains the newly added limitation ‘having a weight ratio of metallic magnesium to poly(lactic co -glycolic) of 1:4, 2:4 and 4:4, respectively, the metallic magnesium powder embedded in the poly(lactic co glycolic acid)'.  Support can be found for wherein PLGA is 40 mg, Mg Powder is present from 10 mg, 20 mg and 40 mg [0045], which leads to a ratio of 1:4, 2:4 and 4:4, however this does not support the full 
Alternatively, if Applicant believes that support for claim 1, drawn to ‘having a weight ratio of metallic magnesium to poly(lactic co -glycolic) of 1:4, 2:4 and 4:4, respectively, the metallic magnesium powder embedded in the poly(lactic co glycolic acid)', is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.

	Modified Rejections:
	The following rejection are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0035740 (Applicant provided) and US 2003/0219562 (previously applied) as evidenced by Dictionary.com (Dictionary.com, Metallic, (accessed 1/21/2021), pgs. 1-7).
	Regarding claim 1, the limitation of a medical implant device composed of a magnesium-polymer composite, comprising: a metallic magnesium powder-poly(lactic co-glycolic acid) matrix comprising poly(lactic – co –glycolic acid) and magnesium 
	Regarding the limitation of wherein an amount of at least one of the poly(lactic co glycolic acid) and the magnesium powder is selected to control acidic degradation of the matrix and wherein the medical implant device is effective to heal and regenerate tissue is met by the ‘740 publication teaching the implant is for bone replacement or treatment for bone [0023].  The magnesium may include the pH while it is decomposing and thus when the rate of decomposition of the polymer and Mg is controlled it adjusts the pH may be effected ([0053], [0097]), this teaching a reason to optimize the amount of Mg and PLGA matrix to control acidic degradation rate.  The ’740 publication teaches the claimed device structure wherein the device is used for treatment of bone and replacement of bone, and thus would be capable of healing and regeneration of tissue absent factual evidence to the contrary.
	Regarding the limitation of having a weight ratio of metallic magnesium to poly(lactic co-glycolic) of 1:4, 2:4 and 4:4, respectively, the metallic magnesium powder 
	Regarding claim 2, the limitation of wherein the magnesium powder is a magnesium alloy powder is met by the ‘740 publication teaching the use of a Mg alloy [0084].
	Regarding claim 5, the limitation of wherein concentration of at least one of the magnesium powder and the poly(lactic co glycolic acid) is selected such that the pH is controllable is met by the ‘740 publication teaching the magnesium may increase the pH while it is decomposing and thus an additional effect on the rate of decomposition is expected [0097].  The instant claims are directed to a mental step of selection, wherein the ‘740 publication teaches a reason to optimize the amount of the polymer to Mg in order to control the degradation rate.
	Regarding claims 7-8, the limitation of wherein the weight percent of magnesium in the magnesium powder based on total weight of the powder is selected such that degradation rate is controllable, wherein the magnesium powder comprises from about 99 to about 99.95 weight percent magnesium based on total weight of the powder is met by the ‘740 publication teaching 99 to 100% Mg in the metal, or pure Mg ([0115], [0118]).

	Regarding claim 13, the limitation of wherein said device is selected from the group which includes bone replacements [0023].
	Regarding claim 16, the limitation of wherein the poly(lactic co glycolic acid) contributes to the sustained delivery of the magnesium powder to an implant area in a body of a patient is met by the ‘740 publication teaching the rate of decomposition of the magnesium and polymer being controlled [0053] thus teaching release of the magnesium in the body wherein extended degradation time is taught (Figure 5 and 18).
	The ‘740 publication does not specifically teach the magnesium powder in an amount selected from the group consisting of 10 mg, 20 mg and 40 mg (claim 1).
The ‘740 publication does not specifically teach wherein the magnesium powder is present in an amount selected from 10 mg, 20 mg and 40 mg (claim 1).
	The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of magnesium powder and PLGA in order to obtain the desired degradation rate as the ‘740 publication teaches the Mg alloy is taught to control the degradation rate of the biodegradable implant and wherein the pH is effected by the ratio of PLGA and Mg.
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0035740 and US 2003/0219562 as applied to claims 1-2, 5, 7-9, 13 and 16 above, and further in view of US 2008/0249638 (previously applied) and US 2003/0082808 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5, 7-9, 13 and 16 are taught by the ‘740 publication and the ‘562 publication.  
The combination of references do not specifically teach wherein the plurality of pores contain an active substance (claim 14) wherein the plurality of pores are employed for drug delivery (claim 15).
	The ‘638 publication teaches biodegradable implant for repairing bone, wherein the matrix contains an open celled structure (abstract).  The implant can be made from material that may provide an adjustable and accurate biodegradation rate and may be tailored to provide additional functions such as incorporating or releasing beneficial agents [0012].  The composite is taught to contain metals such a magnesium ([0054], [0056]) and polymer may be poly(lactide-co-glycolide) [0077].  Beneficial agents may be incorporated into the implants structure or be coated on the implant [0110].
The ‘808 publication teaches a polymer scaffold containing interconnected macroporous network.  The polymer scaffold has utility in the area of tissue engineering, particularly as a scaffold for both in vitro and in vivo cell growth.  The polymer scaffold and osteoclast resorbable calcium phosphate particles form the composite (abstract, claim 1).  The scaffolds are taught to have interconnections as seen in trabecular bone and allow for cell ingrowth [0009].  The calcium phosphate particles may be osteoclast resorbable calcium phosphate particles.  The scaffold may serve as a reservoir for the delivery of active molecules such as proteins and growth factors [0069].  Bone marrow 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use and active substance in the pores as taught by the ‘740 publication because the ‘638 publication teaches device which include PLGA polymer and Mg are known to deliver beneficial agents and the ‘808 publication teaches that it is well known to use active agents in scaffolds to serve as reservoirs in a bone implant.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘740 publication, the ‘638 publication and the ‘808 publication are directed to PLGA containing scaffolds which are used to treat bone defects, thus one of ordinary skill in the art would have a reasonable expectation of success in using the beneficial agents to be used in the reservoirs or pores of the implant in order to provide drug delivery via the porous PLGA bone implant taught by the ‘740 publication.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209680 (previously applied) in view of US 2012/035740 (previously applied) as evidenced by Dictionary.com (Dictionary.com, Metallic, (accessed 1/21/2021), pgs. 1-7).
	Regarding claim 18, the limitation of a medical implant device comprising a substrate and a poly(lactic co glycolic acid polymer coating deposited on the substrate comprising poly (lactic-co glycolic acid), wherein the medical implant device is effective to heal and regenerate tissue is met by the ‘680 publication teaching an implantable medical device including a metallic region composed of bioerodible metal and a polymer 

	The ‘680 publication does not specifically teach a magnesium powder-poly(lactic co glycolic acid) polymer coating wherein the magnesium powder is embedded in the poly(lactic co glycolic acid) and a plurality of pores formed in the polymer coating (claim 18).
The ‘740 publication teaches biodegradable implant including magnesium (abstract).  The biodegradable implant includes a porous structure [0020].  The porous structure may comprise one or more selected from the group including ceramic and polymer wherein magnesia is a ceramic and PLGA is the polymer.  The polymer structure may be prepared by mixing Mg powder and the polymer to form the biodegradable implant [0083].  The mixture of Mg and polymer is taught to aid in the biodegradation making it more controllable due to the pH change [0053]. The instant specification does not provide an exact definition for ‘metallic magnesium’, therefore the 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of PLGA and Mg to form a porous coating on the implant taught by the ‘680 publication because the ‘680 publication teaches a polymeric region which may include metallic particles to be used as a region on an implantable stent and the ‘740 publication teaches the specific PLGA polymer Mg powder porous matrix to be used in an implantable composition with the desired benefits of controlling the degradation rate of the polymeric matrix.  Thus providing a motivation and expectation of success in using the specific PLGA polymer and Mg particles for the polymeric matrix coating taught by the ‘680 publication to form a porous coating as the ‘740 publication teaches the benefits of controlling the degradation time period and the ‘680 publication provides the suggestion of using such a combination.
The ‘680 publication teaches stents are taught to be implanted in the body lumen for treatment of atherosclerotic stenosis in blood vessels [0005] and thus would be capable of healing and regenerating tissue and wherein the combination of the ‘680 publication and the ‘740 publication teaches the structure of the device, and therefore would necessarily be capable of healing and regenerating tissue, absent factual evidence to the contrary. 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209680 and US 2012/035740 as applied to claims 18 above, and further in view of US 2003/0219562.
As mentioned in the above 103(a) rejection, all the limitations of 18 is taught by the ‘680 publication and the ‘740 publication.  
	The combination of references do not specifically teach wherein the poly(lactic co glycolic acid) is present in an amount of 40 mg and the magnesium powder is present in an amount from 10 to 40 mg (claim 19) wherein magnesium powder is present in an amount selected from 10 mg, 20 mg and 40 mg (claim 20).
	The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of polylactide polymer to be used in an implantable medical device as the ‘740 publication is directed to an implantable medical device containing a lactide polymer.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known weights of lactide polymers to be used on a medical device implant such as is taught by the ‘562 publication and optimize to obtained the desired degradation rate as the ‘740 publication teaches the biodegradation rate may be controlled in the implant [0007] through the use of different amounts of Mg and polymer ([0053], [0082]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the ratio of MG to polymer in the implant 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	112 first paragraph - Applicant argues that a person of ordinary skill in the art would reasonably conclude that the disclosure adequately described the claimed invention at the time of filing because the claimed feature is at least implicitly taught by the original specification.  The instant specification teaches Mg powder at 10 mg, 20 mg and 40 mg.  Additionally corresponding data and results are also presented in figures 1-8.  It is a general practice in the art to conduct tests on samples wherein one parameter is constant/unchanged and another parameter is variable/changed.  It is also general practice to select discrete value or points which result are obtained and recorded to extrapolate the results over intervals between the discrete values or points.  Since the 
	In response, the new matter rejection over the range of 10-40 mg is withdrawn, see above.
	103- Applicant argues the ‘740 publication (Koo) there is no mention of magnesium polymer composite, including magnesium powder poly(lactic co-glycolic acid) matrix.
	In response, the ‘740 publication teaches the biodegradable polymer and Mg may be manufactured by mixing Mg powder and the polymer to form the biodegradable implant [0083], thus teaching mixing of the polymer and Mg to form a porous implant as claimed.
	Applicant argues there is no mention of the porous structure comprised of metallic magnesium and PLGA.
	In response, the ‘740 publication teaches the biodegradable polymer and Mg may be manufactured by mixing Mg powder and the polymer to form the biodegradable implant [0083].  The instant specification teaches metallic magnesium, e.g. magnesium ions [0032], which is not a specific definition.  Further the instant claims include metallic magnesium powder is a magnesium alloy powder and the definition provided states metallic mean relating to metal.  Thus the Mg powder taught by the ‘740 publication would read on metallic magnesium.
	 Applicant argues the ‘740 publication teaches the biodegradable polymer having a polymer and magnesium is manufactured for the purpose of maintaining the shape of the polymer porous structure when the pores of the porous structure are filled with 
	In response, the ‘740 publication specifically teaches the use of magnesium powder mixed with the biodegradable polymer to form the implantable structure.  Further the instant claims contain comprising language, therefore allowing for additional ingredients in the implant structure.
	Applicant argues there is nothing the ‘740 publication regarding the amount of magnesium present nor the ratio of the PLGA polymer to the magnesium.
	In response, regarding the limitation of having a weight ratio of metallic magnesium to poly(lactic co-glycolic) of 1:4, 2:4 and 4:4, respectively, the metallic magnesium powder embedded in the poly(lactic co-glycolic acid) is met by the ‘740 publication teaches the ratio of Mg and polymer can be 5:95 to 95:5 [0083] wherein the amount of Mg present is taught to control the degradation rate of the polymer [0053].  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”. The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327]. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known weights of lactide polymers to be used on a medical device implant such as is taught by the ‘562 publication and optimize to obtained the desired degradation rate as the ‘740 publication 
	Applicant argues the ‘638 publication and the ‘808 publication do not cure the deficiencies of the ‘740 publication.
	In response, Applicant’s arguments regarding claim 1 and the ‘740 publication are addressed above.
	Applicant argues the ‘562 publication does not cure the deficiencies of the ‘740 publication.
In response, Applicant’s arguments regarding claim 1 and the ‘740 publication are addressed above.
	Applicant argues the ‘680 publication (Gale) describes a device that includes a metallic region composed of bioerodible metal and a polymeric region composed of biodegradable polymer.  Applicant argues contrary to the Examiner’s reasoning the ‘740 publication does not teach the specific PLGA polymer Mg powder porous matrix with the desired benefit of controlling the degradation rate of the polymer matrix.  The ‘740 
In response, the ‘680 publication teaches an implantable medical device including a metallic region, thus the ‘680 publication teaches the combination of a PLGA polymer and a metal which includes magnesium in the medical device and the ‘740 publication teaches that it was known that PLGA and magnesium powder may be combined to form an implantable structure.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of PLGA and Mg to form a porous coating on the implant taught by the ‘680 publication because the ‘680 publication teaches a polymeric region which may include metallic particles to be used as a region on an implantable stent and the ‘740 publication teaches the specific PLGA polymer Mg powder porous matrix to be used in an implantable composition with the desired benefits of controlling the degradation rate of the polymeric matrix.  Thus providing a motivation and expectation of success in .
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/DENNIS J PARAD/Primary Examiner, Art Unit 1612